Motion and cross motion for leave to appeal each dismissed insofar as they seek leave to appeal from so much of the order of the Appellate Division, Second Department, as affirmed the judgments of Supreme Court, Rockland County (Marbach, J.), in Proceedings Nos. 1, 3 and 4 and modified the judgment of that court in Proceeding No. 2, upon the ground that that part of the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution. Motions otherwise denied. Twenty dollars costs and necessary reproduction disbursements to each petitioner-respondent filing multiple copies of opposing papers.